                                                                               - 1 :.   f v. j'Ui > 1
                IN THE UNITED STATES DISTRICT COURT                       ,:.:7A:;r.AH \j\%
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                      -lilij.iUfrB ftM!|:32
                           SAVANNAH DIVISION


UNITED STATES OF AMERICA                   INDICTMENT NO. CR419^91 -


V.                                         18 U.S.C. §1111
                                           Premeditated Murder
STAFON JAMAR DAVIS,
      a/k/a "BISHOP"                       18 U.S.C.§ 922(g)(1)
                                           Possession of a Firearm by a
                                           Prohibited Person


                                    ORDER


      Based upon the application of the Government, and for good cause shown

therein, it is hereby ORDERED:

     That the above-styled indictment, and all process issued thereunder, be

unsealed.


     So ORDERED this u day ofJune, 2019.


                                     HON. CHRISTOPHER L. RA"!
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
